PER CURIAM.
Now this day come the parties by their counsel and this cause now comes on to be heard on the printed record and briefs of counsel and on oral arguments.
On consideration whereof it is now here ordered and adjudged by this court that the decision entered in this cause on October 24, 1935, by the United States Board of Tax Appeals be, and the same is hereby reversed; and that this cause be, and the *1007same is hereby, remanded to the said United States Board of Tax Appeals. It is further ordered that the mandate of this court in this cause be, and the same is hereby, stayed for sixty days.